*908OPINION
DWYER, Judge.
From an adverse ruling of the trial court the appellant has been granted permission to appeal under Rule 9, Tennessee Rules of Appellate Procedure, with an accompanying stay order, Rule 9(f), by the trial court.
The record reflects that Deputy Sheriff David Howell received information around 6:10 p. m. from a reliable informant that a late model Chevrolet pickup truck, blue in color with a white top over the bed, tag number P5417 would be on Cedar Chapel Road in Hardeman County at approximately 7:30 p. m. transporting a load of whiskey.
Deputies Howell and Parson arrived at Cedar Chapel Road around 6:40 p. m. and at approximately 7:00 p. m. a truck fitting that description was stopped. The driver who is the appellant in this case, informed the officers that when the sheriff arrived the truck could be searched and upon his arrival 44.80 gallons of whiskey were discovered.
The appellant offered no proof.
The petition for permission to appeal is denied. The appellant is not irreparably injured for if he is acquitted, the question is moot, and if he is convicted it may be appealable as of right under Rule 3(b), Tennessee Rules of Appellate Procedure. Furthermore, it would delay rather than expedite the proceedings to determine his guilt or innocence. Rule 37(b)(2) of the Tennessee Rules of Criminal Procedure provides a means to expedite such matters as here. Also, the evidence gives no indication that the trial court’s ruling would be a basis for reversal.
Finally, granting the appeal would not assist in the development of a uniform body of law, consequently permission to appeal is denied and the trial court’s stay order is dissolved. Costs are to be taxed against appellant.
WALKER, P. J., and TATUM, J., concur.